Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2009

Jeffrey Soder v. J. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4400




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Jeffrey Soder v. J. Williamson" (2009). 2009 Decisions. Paper 1221.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1221


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-4400
                                      ___________

                                JEFFREY DALE SODER,
                                                           Appellant
                                              v.

 J. MICHAEL WILLIAMSON; CHARLES FREDERICK CHENOT, III; CHAD TATE;
     CARL NACE; AARON RICHARDS; DONALD SMITH; DAVID YEINGST;
                            WARDEN LONG
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 07-cv-01851)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 5, 2009

                  Before: BARRY, SMITH and GARTH, Circuit Judges

                               (Opinion filed: June 5, 2009)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Appellant Jeffrey Dale Soder appeals from the order of the United States District

Court for the Middle District of Pennsylvania granting the defendants’ motions to dismiss

his civil rights complaint. We will affirm.
       Because the parties are familiar with the history and facts of the case, and because

the District Court’s memorandum and orders set forth the allegations of the complaint and

the relevant details of the litigation, we will not provide a detailed account. In summary,

in October 2007, Soder filed his complaint under 42 U.S.C. § 1983 against several

Pennsylvania and local officials. He alleged violations of his constitutional rights

stemming from his arrest and incarceration at the Perry County Correctional Facility

(“Correctional Facility”). First, Soder named as a defendant the Honorable J. Michael

Williamson, a judge of the Court of Common Pleas of Clinton County. Soder alleged that

in March 2007, Judge Williamson issued a warrant for his arrest without having subject

matter jurisdiction to do so, violated his double jeopardy rights, denied him a jury trial,

and caused his incarceration under an illegal conviction. Soder also named as defendants

Newport Borough police officer Chad Tate, Perry County Sheriff Charles Nace, and

Nace’s deputies Aaron Richards and Donald Smith. Nace is not mentioned in the

allegations of the complaint itself, but Soder alleged that Tate, Richards, and Smith

arrested him at his home in reliance upon the allegedly illegal warrant, in violation of the

Fourth Amendment.1

       Finally, Soder named as defendants the Correctional Facility Warden David

Yeingst, Yeingst’s deputy Warden Long, and District Attorney Charles Fredrick




   1
     We note that in his reply brief, Soder expressly states his intent to withdraw any
claims against defendant Tate.

                                              2
Chenot, III. Soder alleged that Yeingst illegally detained him as a result of the illegal

warrant and arrest. He also alleged that Yeingst, Long, and Chenot were in violation of

the Federal Standards of Prisons because of the conditions at the Correctional Facility.

Among other things, Soder complained of the conditions of having to share a cell with

another inmate, denial of outside exercise for twenty-four days, lack of scheduled fire

drills during his four-month incarceration, inadequate bed linens and towels, cold meals,

denial of work release, and inadequate law library. In addition, Soder contended that his

First Amendment right to the free exercise of religion was violated when he had to wait

twenty-four days for a chest x-ray after refusing to take a tuberculosis test, stating that the

test by injection would violate his sincere religious beliefs. Soder sought damages relief,

as well as relief under the RICO statute, 18 U.S.C. § 1961.

       The defendants filed motions to dismiss the complaint, and Soder filed briefs in

opposition to the motions. The District Court granted the defendants’ motions to dismiss

on several bases. First, regarding the claims concerning the arrest, the District Court held

that Judge Williamson had absolute judicial immunity from section 1983 actions seeking

money damages concerning actions performed in a judicial capacity. Moreover, the

District Court held that Soder’s claims are barred by the doctrine of Heck v. Humphrey,

512 U.S. 477 (1994), insofar as the success of his constitutional claims would necessarily

imply the invalidity of his conviction. The District Court also noted the absence of any

showing by Soder that his conviction or sentence has already been invalidated. See Heck,



                                               3
512 U.S. at 486-87.2 As for Soder’s Fourth Amendment claim against defendants Tate,

Nace, Richards, and Smith, the District Court determined that the arrest warrant in

question was facially valid, and given that Soder did not allege any circumstances that

would indicate that the arresting officers’ reliance on the warrant was unreasonable,

Soder failed to state a Fourth Amendment claim.3 See Baker v. McCollan, 443 U.S. 137,

142-44 (1979) (no violation of the Fourth Amendment when an officer executes a facially

valid arrest warrant that was issued on a showing of probable cause).

       Concerning Soder’s claims relating to conditions of his confinement at the

Correctional Facility, the District Court determined that the claims against defendants

Chenot, Yeingst, and Long would be dismissed for failure to allege any personal

involvement.4 Further, the District Court construed Soder’s allegations related to the

tuberculosis testing as claims under the First Amendment and under the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”). The District Court concluded that

Soder failed to state a claim under either basis, noting that Soder’s religious beliefs were

accommodated. In addition, the District Court determined that Soder did not allege facts


   2
    The District Court noted that Soder’s habeas petition concerning the underlying
conviction was denied. Soder v. Williamson, No. 07-cv-00695 (M.D. Pa. May 27, 2008).
   3
    The District Court extended this analysis to the extent that Soder asserted a Fourth
Amendment claim against defendant Yeingst, stating that the arrest pursuant to the
warrant was supported by probable cause.
   4
    The District Court also held that, to the extent that Soder asserted that defendant
Chenot was liable for the conditions of his confinement because Chenot prosecuted his
case, Chenot was entitled to prosecutorial immunity.

                                              4
sufficient to state an Eighth Amendment claim of cruel and unusual punishment, a First

Amendment claim of the denial of access to the courts, or a RICO claim. Noting that

amendment of the complaint would be futile, the District Court dismissed the complaint

with prejudice. Soder filed a motion for summary judgment, which the District Court

denied in light of the prior order dismissing the complaint.

       Soder appeals and limits his briefs to challenging only the order dismissing his

complaint.5 We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review of

the District Court’s orders granting the defendants’ motions to dismiss. See Port

Authority of New York and New Jersey v. Arcadian Corp., 189 F.3d 305, 311 (3d Cir.

1999). We note that Soder does not challenge any of the District Court’s legal

conclusions as presented in its memorandum. We thus deem the issues waived, as they

are not raised in his briefs. See F.D.I.C. v. Deglau, 207 F.3d 153, 169-70 (3d Cir. 2000).

In any event, upon review of the record, we would affirm the District Court’s decision for

substantially the same reasons given in the District Court’s memorandum.

       Soder’s main argument on appeal appears to be that the District Court did not

address his argument that Judge Williamson acted without subject matter jurisdiction in

convicting him, and all the defendants’ actions stemming from that illegal conviction




   5
     Soder’s notice of appeal references both the orders dismissing his complaint and
denying his motion for summary judgment. The District Court deemed the notice of
appeal to be timely as to both orders, pursuant to Soder’s motions under Rules 4(a)(5) and
4(a)(6) of the Federal Rules of Appellate Procedure.

                                             5
were similarly unconstitutional. Although not directly stated in the complaint, Soder’s

position appears to be that Judge Williamson and the Court of Common Pleas did not

have jurisdiction to adjudicate violations of the state motor vehicle code, and that Soder

was entitled to an administrative agency hearing instead. However, the District Court did

address this argument to the extent that it calls into question the validity of his conviction,

as a subject matter jurisdiction challenge certainly does. We agree with the District

Court’s conclusion that Soder’s claims that are premised on his subject matter jurisdiction

argument are barred by the doctrine of Heck v. Humphrey.

       We will affirm the District Court’s judgment.




                                               6